Title: Jonathan Bull & Mary Bull, 1821
From: Madison, James
To: 


                    
                        [1821]
                    
                    Jonathan Bull & Mary Bull, who were descendants of old Jno. Bull, the head of the family, had inherited contiguous estates in large tracts of land. As they grew up & became well acquainted, a partiality was mutually felt, and advances on several occasions made towards a matrimonial connection. This was particularly recommended by the advantages of putting their two estates under a common superintendance. Old B. however, as guardian of both, and having long been allowed certain valuable privileges within the Estates, with wch. he was not long content, had always found the means of breaking off the match, which he regarded as a fatal obstacle to his secret design of getting the whole property into his own hands.
                    At a moment favorable as he thought for the attempt, he brought suit agst. both, but with a view of carrying it on in a way that would make the process bear on the parties in such different modes times and degrees, as might create a jealousy & discord between them. J. & M. had too much sagacity to be duped. They understood well old Bull’s character and situation. They knew that he was deeply versed in all the subtleties of the law, that he was of a stubborn & persevering temper, and that he had moreover a very long purse. They were sensible therefore that the more he endeavoured to divide their interests, & their defence of their suit, the more they ought to make a common cause and proceed in a concert of measures. As this could best be done by giving effect to the feelings long entertained for each other, an intermarriage was determined on & solemnized, with a deed of settlement as usual in such opulent matches, duly executed, and no event certainly of the sort was ever celebrated by a greater fervor or variety of rejoicings among the respective tenants of the parties. They had a great horror of falling into the hands of Old B. and regarded the marriage of their proprietors under whom they held their freeholds, as the surest mode of warding off the danger. They were not disappointed. United purses and good advocates compelled Old B. after a hard struggle to withdraw the suit, and relinquish forever not only the new pretensions he had set up, but the old privileges he had been allowed.
                    The marriage of J. & M. was not a barren one. On the contrary every year or two added a new member to the family and on such occasions the practice was to set off a portion of land sufficient for a good farm to be put under the authority of the Child on its attaining the age of Manhood. And these lands were settled very rapidly by tenants going as the case might be from the Estates, sometimes of J. sometimes of M. and sometimes partly from one & partly from the other.
                    
                    It happened that at the expiration of the non-age of the 10th or 11th fruit of the marriage some difficulties were started concerning the rules & conditions, of declaring the young party of age, and of giving him as a member of the family, the management of his patrimony. Jonathan became possessed with a notion, that an arrangement ought to be made that would prevent the new farm from being settled and cultivated, as in all the latter instances, indiscriminately by persons removing from his and M’s estate and confine this privilege to those going from his own; and in the perverse humour which had seized him, he listened moreover to suggestions that M. had some undue advantage from the selections of the Head Stewards which happened to have been made much oftener out of her tenants than his.
                    Now the prejudice suddenly taken up by J. agst. the equal right of M’s tenants to remove with their property to new farms, was connected with a peculiarity in Mary’s person not as yet noticed. Strange as it may appear, the circumstance is not the less true, that M. when a Child had unfortunately recd. from a certain African dye, a stain on her left arm which had made it perfectly black, and withal somewhat weaker than the other arm. The misfortune arose from her being prevailed on to let a Ship from Africa loaded with the article whic⟨h⟩ had been permitted to enter a river running thro’ her estate, and dispose of a part of the noxious Cargo. The fact was well known to J. at the time of their marriage and if felt as an objection, it was in a manner reduced to nothing by the comely form and pleasing features of M. in every other respect; by her good sense and amiable manners; and in part perhaps by the large and valuable estate she brought with her.
                    In the unlucky fit however which was upon him, he looked at the black arm, and forgot all the rest. To such a pitch of feeling was he wrought up that he broke out into the grossest taunts on M. for her misfortune; not omitting at the same time to remind her of his long forbearance to exert his superior voice in the appointment of the Head Steward. He had now he said got his eyes fully opened, he saw every thing in a new light, and was resolved to act accordingly. As to the Head Steward he wd. let her see that the appointment was virtually in his power; and she might take her leave of all chance of ever having another of her tenants advanced to that Station. And as to the black arm, she should, if the color could not be taken out, either tear off the skin from the flesh or cutt [sic] off the limb; For it was his fixed determination, that one or other should be done, or he wd. sue out a divorce, & there should be an end of all connection between them and their Estates. I have he said examined well the Marriage settlement, and flaws have been pointed out to me, that never occurred before, by which I shall be able to set the whole aside. White as I am all over, I can no longer consort with one marked with such a deformity as the blot on your person.
                    Mary was so stunned with the language she heard that it was some time before she could speak at all; and as the surprize abated, she was almost

choked with the anger & indignation swelling in her bosom. Generous and placable as her temper was, she had a proud sensibility to what she thought an unjust & degrading treatment which did not permit her to suppress the violence of her first emotions. Her language accordingly for a moment was such as these emotions prompted. But her good sense, and her regard for J. whose qualities as a good husband she had long experienced, soon gained an ascendancy, and changed her tone to that of sober reasoning & affectionate expostulation. Well my dear husband you see what a passion you have put me into. But it is now over, and I will endeavor to express my thoughts with the calmness and good feelings which become the relation of wife & husband.
                    As to the case of providing for our child just coming of age, I shall say but little. We both have such a tender regard for him and such a desire to see him on a level with his brethren as to the chance of making his fortune in the world, that I am sure the difficulties which have occurred will in some way or other be got over.
                    But I cannot pass so lightly over the reproaches you cast on the colour of my left arm, and on the more frequent appointment of my tenants than of yours, to the head-Stewardship of our joint estates.
                    Now as to the first point, you seem to have forgotten, my worthy partner, that this infirmity was fully known to you before our marriage, and is proved to be so by the deed of settlement itself. At that time you made it no objection whatever to our Union; and indeed how could you urge such an objection, when you were conscious that you yourself was [sic] not entirely free from a like stain on your own person. The fatal African dye, as you well know, had found its way into your abode as well as mine; and at the time of our marriage had spots & specks scattered over your body as black as the skin on my arm. And altho’ you have by certain abrasions and other applications, taken them in some measure out, there are visible remains which ought to soften at least your language when reflecting on my situation. You ought surely when you have so slowly and imperfectly relieved yourself from the mortifying stain altho the task was comparatively so easy, to have some forbearance and sympathy with me who have a task so much more difficult to perform. Instead of that you abuse me as if I had brought the misfortune on myself, and could remove it at will; or as if you had pointed out a ready way to do it, and I had slighted your advice. Yet so far is this from being the case that you know as well as I do, that I am not to be blamed for the origin of the sad mishap; that I am as anxious as you can be to get rid of it; that you are as unable as I am to find out a safe & feasible plan for the purpose; and moreover that I have done every thing I could, in the mean time, to mitigate an evil that can not as yet be removed. When you talk of tearing off the skin or cutting off the unfortunate limb, must I remind you of what you can not be ignorant, that the most skilful

surgeons have given their opinions that if so cruel an operation were to be tried, it could hardly fail to be followed by a mortification or a bleeding to death. Let me ask too whether, should neither of the fatal effects ensue, you would like me better in my mangled or mutilated condition than you do now! And when you threaten a divorce and an annulment of the Marriage settlement, may I not ask whether your estate wd. not suffer as much as mine, by dissolving the partnership between them? I am far from denying that I feel the advantage of having the pledge of your arm, your stronger arm if you please, for the protection of me & mine; and that my interests in general have been, and must continue to be the better for your aid & counsel in the management of them. But on the other hand you must be equally sensible that the aid of my purse will have its value, in case Old B. or any other rich litigious fellow should put us to the expence of another tedious lawsuit. And now that we are on the subject of loss & gain, you will not be offended if I take notice of a report that you sometimes insinuate that my estate according to the rates of assessment, does not pay its due share into the common purse. I think my dear J. that if you ever entertained this opinion you must have been led into it, by a very wrong view of the subject. As to the direct income from rents, there can be no deficiency on my part there; the rule of apportionment being clear & founded on a calculation by numbers. And as to what is raised from the articles bought & used by my tenants, it is difficult to conceive that my tenants buy or use less than yours, considering that they carry a greater amount of crops to market the whole of which it is well known they lay out in articles from the use of which the bailiff regularly collects the sum due. It wd. seem then that my tenants selling more, buy more; buying more use more, and using more pay more. Meaning however, not to put you in the wrong, but myself in the right, I do not push the argument to that length, because I readily agree that in paying for articles bought & used, you have, beyond the fruits of the soil on which I depend, ways & means which I have not. You draw chiefly the interest we jointly pay for the funds we were obliged to borrow for the fees & costs the suit of Old Bull put us to. Your tenants also turn their hands so ingeniously to a variety of handicraft & other mechanical productions, that they make not a little money from that source. Besides all this, you gain much by the fish you catch & carry to market; by the use of your teams and boats, in transporting and trading on, the crops of my tenants; and indeed in doing that sort of business for strangers also. This is a fair statement on your side of the account, with the drawback however, that as your tenants are supplied with a greater proportion of articles, made by themselves, than is the case with mine, the use of which articles does not contribute to the common purse, they avoid in the same proportion, the payments collected from my tenants. If I were to look still farther into this matter and refer you to every advantage you draw from

the union of our persons & property, I might remark that the profits you make from your teams & boats & which enable you to pay your quota, are in great part drawn from the preference they have in conveying & disposing of the products of my soil; a business that might fall into other hands in the event of our separation. I mention this as I have already sd. not by way of complaint, for I am well satisfied that your gain is not altogether my loss in this more than in many other instances; and that what profits you immediately may profit me also in the long run. But I will not dwell on these calculations & comparisons of interest which you ought to weigh as well as myself as reasons agst. the measure to which you threaten a resort. For when I consult my own heart & call to mind all the endearing proofs you have given of your’s being in sympathy with it, I must needs hope that there are other ties than mere interest, to prevent us from ever suffering a transient resentment on either side, with or without cause, to bring on both all the consequences of a divorce; consequences too which wd. be a sad inheritance indeed, for our numerous and beloved offspring.
                    As to the other point relative to the Head Stewards, I must own, my worthy husband, that I am altogether at a loss for any cause of dissatisfaction on your part or blame on mine. It is true as you say that they have been oftener taken from among my tenants than yours; but under other circumstances the reverse might as well have happened. If the individls. appointed had made their way to the important trust, by corrupt or fallacious means; if they had been preferred merely because they dwelt on my estate, or had succeeded by any interposition of mine, contrary to your inclination; or finally if they had administered the trust unfaithfully, sacrificing your interests to mine, or the interests of both, to selfish or to unworthy purposes, in either of these cases, you wd. have ground for your complaints. But I know, J. that you are too just and too candid not to admit that no such ground exists. The head Stewards in question cd. not have been appointed without your own participation as well as mine. They were recommended to our joint choice by the reputed fairness of their characters, by their tried fidelity & competency in previous trusts; and by their exemption from all charges of impure & grasping designs. And so far were they from being partial to my interest at the expence of yours, that they were rather considered by my tenants as leaning to a management more favorable to yours than to mine. I need not say that I allude to the bounties, direct or indirect, to your teams & boats, to the hands employed in your fisheries, and to the looms and other machineries, which witht. such encouragements wd. not be able to meet the threatened rivalships of interfering neighbors. I say only that these ideas were in the heads of some of my tenants. For myself I shd. not have mentioned them but as a defence agst. what I must regard as so unfounded that it ought not to be permitted to make a lasting impression.
                    
                    But laying aside all these considerations, I repeat, my dear J. that the appt. of the Head Steward lies as much if not more with you than with me. Let the choice fall where it may, you will find me faithfully abiding by it, whether it be thought the best possible one or not; and sincerely wishing that he may equally improve better opportunities of serving us both than was the lot of any of those who have gone before him.
                    J. who had a good heart as well as a sound head & steady temper, was touched with this tender & considerate language of M. and the bickering wch. had sprung up ended as the quarrels of lovers always, & of married folks sometimes do, in an increased affection & confidence between the parties.
                